Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 27, 2021 has been entered. Claims 1-2 and 5-6 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US Patent No. 7,152,643) in view of Shinichi et al. (JP2004148978A, English translation provided).
Regarding claim 1, Morinaga discloses that, as illustrated in Fig. 5A, a tire-wheel assembly, comprising:
a wheel (Fig. 5A, items 10 and 16) having a pair of bead seats (Fig. 5A, item 26) and a well portion (Fig. 1A, item 30);
a tire (Fig. 5A, item 14) having a pair of tire beads (as shown) seated on the pair of bead seats;
a lid body (Fig. 5A, item 40 (cap member)) having two edge portions located opposite each other (as shown in Fig. 5A) in a wheel width direction, wherein each of the two edge 
wherein the wheel further having a pair of humps (as shown in Figs, 1-2), each of the humps being located between the well portion and a corresponding one of the pair of the bead seats (as shown in Fig. 2),
wherein the lid body (Figs. 1A-1B, item 20 (cap member)) has an inward portion (col. 12, lines 25-28 (bending)) extending between portions of the lid body respectively located at vehicle width direction inner sides of the pair of humps (as shown in Figs. 1-2), and 
wherein an entirety of the inward portion of the lid body is located directly above the well portion and located lower than tops of the pair of humps (as shown).
Morinaga individually teaches a lid body forming a sub-air chamber inside a tire. Each of these configurations is utilized to create a Helmholtz resonator to reduce noise of the tire. Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose. 
Morinaga disclose a sub-air-chamber (Fig. 5A, item 32) under the lid body. However, Morinaga does not disclose the sub-air chamber member disposed on the lid body. In the same field of endeavor, tire, Shinichi discloses that, as illustrated in Figs. 1-2, the space surrounded by the support portion 26 and the lid member 32 is referred to as a secondary (sub) air chamber 34 (pg. 7, lines 49-51). As illustrated in Fig. 1, the legs 28 are assembled to the rim (or wheel) 12 inside the pneumatic tire 14 when the support 16 is assembled to the rim (pg. 5, lines 195-196). Because the lid member 32 is directly supported by the legs 28 on the rim. For one of ordinary 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morinaga to incorporate the teachings of Shinichi to provide that the sub-air chamber member disposed on the lid body and one portion of the lid body is located lower than a hump of the wheel. Doing so would be possible improve the noise reduction in the tire by the Helmholtz resonance sound absorber.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morinaga et al. and Shinichi et al. as applied to claim 1 above, further in view of Satoshi et al. (JP2004330862A, English translation provided).
Regarding claim 5, the combination disclose the sub-air chamber having a communicating hole. However, the combination does not disclose that the communicating hole opens in a circumferential direction of the wheel.
In the same field of endeavor, tire, Satoshi discloses that, as illustrated in Figs. 1-2 and 5, in the tire-wheel assembly the sub-air chamber member includes a box body (for example, Fig. 2, item 30) with a hollow space (as shown in Fig, 2) and has a communicating hole (Fig. 2, item 38) communicating with a tire air chamber (Fig. 1, item 3) of the tire, and 
wherein the communicating hole opens in a circumferential direction of the wheel (as shown in Figs. 5(a) and (b)).
Satoshi individually teaches a sub-air chamber having a communicating hole. Each of these configurations is utilized to create a Helmholtz resonator to reduce noise of the tire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Satoshi to provide that the communicating hole of the Helmholtz resonator opens in a circumferential direction of the wheel. Doing so would be possible to mount the Helmholtz resonator along the circumferential direction on the wheel, as recognized by Satoshi (pg. 3, lines 30-50).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US Patent No. 7,152,643).
Regarding claim 2, Morinaga discloses that, as illustrated in Fig. 5A, a tire-wheel assembly, comprising:
a wheel (Fig. 5A, items 10 and 16) having a pair of bead seats (Fig. 5A, item 26) and a well portion (Fig. 1A, item 30);
 a tire (Fig. 5A, item 14) having a pair of tire beads (as shown) seated on the pair of bead seats;
a lid body (Fig. 5A, item 40 (cap member)) having two edge portions located opposite each other (as shown in Fig. 5A) in a wheel width direction, wherein each of the two edge portions is sandwiched between corresponding one of the pair of bead seats (Fig. 5A, item 26) and corresponding one of the pair of the tire beads (as shown in Fig. 5A) so that the lid body is arranged above the well portion (as shown) and there is an outer circumferential surface of the well portion; 

wherein the wheel further having a pair of humps (as shown in Figs, 1-2), each of the humps being located between the well portion and a corresponding one of the pair of the bead seats (as shown in Fig. 2),
wherein the lid body (Figs. 1A-1B, item 20 (cap member)) has an inward portion (col. 12, lines 25-28 (bending)) extending between portions of the lid body respectively located at vehicle width direction inner sides of the pair of humps (as shown in Figs. 1-2), and 
wherein an entirety of the inward portion of the lid body is located directly above the well portion and located lower than tops of the pair of humps (as shown).
Morinaga individually teaches a lid body forming a sub-air chamber inside a tire. Each of these configurations is utilized to create a Helmholtz resonator to reduce noise of the tire. Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.
Regarding claim 6, Morinaga discloses that, as illustrated in Figs. 3A and 3B, in the tire-wheel assembly the lid body (Fig. 3B, item 20) has two opposite ends (Fig. 3A, items 16A) located opposite to each other in a circumferential direction of the wheel, and 
wherein the lid body has two vertical plates (Fig. 3A, items 16A) respectively located at the two opposite ends such that the sub-air chamber (Fig. 3A, item 32) is defined between the lid body and the outer circumferential surface of the wheel portion.
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered. 
1-2 that the cited arts of both Morinaga et al. and Shinichi don’t teach “wherein the lid body has an inward portion extending between portions of the lid body respectively located at vehicle width direction inner sides of the pair of humps, wherein an entirety of the inward portion of the lid body is located directly above the well portion and located lower than tops of the pair of humps”, it is not persuasive. Morinaga et al. disclose that:
wherein the wheel further having a pair of humps (as shown in Figs, 1-2), each of the humps being located between the well portion and a corresponding one of the pair of the bead seats (as shown in Fig. 2),
wherein the lid body (Figs. 1A-1B, item 20 (cap member)) has an inward portion (col. 12, lines 25-28 (bending)) extending between portions of the lid body respectively located at vehicle width direction inner sides of the pair of humps (as shown in Figs. 1-2), and 
wherein an entirety of the inward portion of the lid body is located directly above the well portion and located lower than tops of the pair of humps (as shown).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742